266DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. As set forth the examiner contends prior art, US 20140248150 A1 Sutton; Drew et al.,  elements 221 and 220 is a single Hooke’s joint. Nothing in the claims identify the meets and bounds of a Hooke’s joint as it relates to the scope of the claim nor differentiates it from the prior art as set forth.  Applicant is advised to please point out from a definition and/or particular claimed elements the difference via visuals for further considerations. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140248150 A1 Sutton; Drew et al.
1.	Regarding claim 1 Sutton teaches, a rotor hub assembly, comprising: a yoke (fig. 3, element 204 hub equal to yoke) configured to attach rotor blades (fig. 3, element 206) thereto; a single Hooke's joint (fig. 3, element 200 cv equal to Hooke’s joint) configured to attach to, and transmit forces between, a mast (fig. 3, element 202) and the yoke (para 0019, hub (equal to yoke) coupled to drive shaft transmits torque, cv joint between hub and shaft); and a bearing (fig. 4D, element 232) coupled between the yoke and the mast (para 0028-0030 bearing coupled between mast and hub).
2.	Regarding claim 1 Sutton teaches, the rotor hub assembly of claim 1, further comprising: two pillow blocks (fig. 4C, elements 224) configured to couple the single Hooke's joint to the yoke (para 0026, yoke 210/220 equal to Hooke’s joint and hub equal 204 equal to yoke); and an adapter sleeve (fig. 5B, element 222) attached to the pillow blocks  and positioned to surround a spherical  bearing (para 0028, bearing 236 attached to 222. Para 0031, bearing 236 attached to 224), wherein the adapter sleeve extends between the single Hooke's joint and the mast (fig. 5, element 222 extends between mast 202 and element 220 of CV joint).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton as applied to claims above, and further in view of US 20180037318 A1 Day; Clifton B. et al.
3.	Regarding claim 2 Sutton teaches, the rotor hub assembly of claim 1, but fails to teach wherein the bearing is a spherical bearing having an inner ring surrounding the mast and an outer ring coupled to the yoke.
However Day teaches wherein the bearing is a spherical bearing (fig. 3, element 43 is a spherical bearing) having an inner ring surrounding the mast (fig. 5, element 51) and an outer ring coupled to the yoke (fig. 4, element 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor hub assembly taught by Sutton with the spherical bearing taught by day in order “…to allow limited relative motion of mechanical components, such as those in aircraft rotor hubs.” (para 0001).
4.	Regarding claim 3, Sutton teaches the rotor hub assembly of claim 1, but fails to teach wherein the bearing is an elastomeric bearing that is coupled to the yoke and that surrounds the mast.
However Day teaches, wherein the bearing is an elastomeric bearing that is coupled to the yoke and that surrounds the mast (para 0015).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor hub assembly taught by Sutton with the elastomeric bearing taught by day in order “…to allow limited relative motion of mechanical components, such as those in aircraft rotor hubs.” (para 0001).
5.	Regarding claim 13 Sutton as modified teaches a tiltrotor aircraft (para 0013), comprising: a fuselage (fig. 1, element 130); but fails to teach, a wing having a first end attached to the fuselage; a rotor system coupled to a second end of the wing, the rotor system configured to move between a vertical orientation and a horizontal orientation during operation, the rotor system comprising:
However Day teaches, a wing having (fig. 1, element 15) a first end attached to the fuselage (fig. 1, element 13); a rotor system coupled to a second end of the wing (fig. 1, element 19), the rotor system configured to move between a vertical orientation and a horizontal orientation during operation, the rotor system comprising (para 0013 rotatable) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the tilt rotor aircraft taught by Sutton with the wings taught by day In order to apply to other rotor craft systems (Sutton, para 0013). 
6.	Regarding claim 14, Sutton as modified teaches the tiltrotor aircraft of claim 13, Day teaches wherein the bearing is a spherical bearing (fig. 3, element 43 is a spherical bearing) having an inner ring surrounding the mast (fig. 5, element 51) and an outer ring coupled to the yoke (fig. 4, element 35).
7.	Regarding claim 15, Sutton teaches the tiltrotor aircraft of claim 13, Day teaches, wherein the bearing is an elastomeric bearing that is coupled to the yoke and that surrounds the mast (para 0015).

Allowable Subject Matter
Claims 5-12 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art such as Sutton teach a constant velocity joint equal to a single Hooke’s joint, but fail to teach “adapter sleeve and pillow blocks are integrally formed from a single piece”, a second pair of trunnions coupled to a mast driver on a single Hooke’s joint, or “rotor blades are configured to move between an extended position and a folded position while operating in the horizontal orientation and with the gimbal lock engaged”. It would have not been obvious to one of ordinary skill in the art to add the above mentioned elements, without the benefit of the present disclosure.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642